   Case: 1:20-cv-06316 Document #: 49-1 Filed: 03/05/21 Page 1 of 6 PageID #:792




                            UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
                                                            EXHIBIT 37
Fred L. Nance Jr.                        )
                                         )    Case No. 20 CV 06316
       Plaintiff,                        )
                                         )    Honorable Judge: Jorge L. Alonso
                vs.                      )
                                         )    Honorable Magistrate Judge:
Department of Justice, Bureau of Justice )
Assistance, Office of Justice Programs,  )    Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas        )
Bradley, et al.                          )    Courtroom: 1903
                                         )
       Defendants.                       )
                      PLAINTIFF ADDITIONAL MATERIAL FACTS

       Pursuant to L.R. 56.1(b)(3) and L.R. 56.1(d)(1) plaintiff submits the following:

   1. Plaintiff’s NDAA 3 Whistleblower complaints are validated. (Ex.33)

   2. On December 14, 2016 Congress passed Public Law 114-261 permanently extended

whistleblower protections. (Ex.10, p.3; Ex.26)

   3. Defendants EMAGES and Hattie Wash, with the assistance of DOJ employees, violated

the DOJ Financial Fraud, Waste and Abuse policies. (Ex.25, pp.141-145)

   4. On September 21, 2020 Defendant Hattie stated in an email to plaintiff if she gave Grant

#2018-CY-BX-0025 back to DOJ, plaintiff could have it. (Ex.5, ¶1)

   5. DOJ refused to give Grant #2018-CY-BX-0025 to C.L.I.C.K. Services, NFP after

defendant Hattie Wash gave it back with false statements in her letter (Ex.5,16,24,28,

31,35,36,40,41,43) violating their own policies. (Ex.25, pp.128-129;24,)

   6. The Honorable Congressman Danny K. Davis is the principal sponsor of the Second

Chance Act Bill of 2007. (Ex.17)

   7. Plaintiff facilitated a letter of support from the Honorable Congressman Danny K. Davis

                                           Page 1 of 6
   Case: 1:20-cv-06316 Document #: 49-1 Filed: 03/05/21 Page 2 of 6 PageID #:793




apprising him of all the Whistleblower complaints and email to Division Chief Brenda

Worthington regarding employment status. (Ex.14,15,16)

   8. Whistleblower disclosures are protected only if made to a member of Congress or a

congressional committee, an Inspector General, the Government Accountability Office a federal

employee responsible for contract or grant oversight or management at the relevant agency. (Ex.

29, pp.2-3)

   9. Plaintiff is the subrecipient/subgrantee/ referenced in the Subaward Monitoring Policy

and the budget. (Ex.24,31,40)

   10. Plaintiff discussed his employment status with BJA Division Chief Brenda Worthington

and Technical Assistant Joseph Williams via email regarding a subrecipient agreement,

subawards, subrecipient monitoring policies, and the Whistleblower Act of 2013, amended 2016

et seq. (Ex.16,24,31,40,43)

   11. C.L.I.C.K. Services, NFP partnered and collaborated as a subawardee/subrecipient with

EMAGES, Inc. in applying for Grant #2018-CY-BX-0025. (Ex.3,24,31,40)

   12. C.L.I.C.K. Services, NFP employee, plaintiff Dr. Fred L. Nance Jr., was the Project

Director and subrecipient/subawardee responsible for day-to-day oversight, development of the

work plan, and implementation of the project for Grant #2018-CY-BX-0025. (Ex.3,

p.19;14,24,31,35,36,38,39,40,41,43)

   13. EMAGES, Inc. employee, Hattie Wash, was working 10% to 13% of her time and

responsible for the fiscal and management oversight of the project for Grant #2018-CY-BX-

0025. (Ex.3, p.19;38)

   14. Defendant Hattie Wash, the CEO of EMAGES, will work 10% of her time on the project.

(Ex.3, p.19;38)

                                          Page 2 of 6
   Case: 1:20-cv-06316 Document #: 49-1 Filed: 03/05/21 Page 3 of 6 PageID #:794




   15. Plaintiff’s “percentage of time” on all grant management and activities was 100%.

(Ex.24,31,38,40,41)

   16. Plaintiff submitted and applied for Grant #2018-CY-BX-0025. (Ex.39)

   17. OJP Division Chief Michael Dever admits EMAGES, Inc. and C.L.I.C.K. Services, NFP

described a partnership in the application for Grant #2018-CY-BX-0025. (Ex.30)

   18. DOJ employees Michael Dever, Division Chief; Andre Bethea, Senior Policy Advisor;

Tracey Willis, Grant Manager; and OIG Inspector General committed gross negligence when

they did not address plaintiff’s April 17, 2020, August 29, 2020, and September 13, 2020

Whistleblower complaints. (Ex.8,12)

   19. Plaintiff sent emails to DOJ employees Michael Dever, Andre Bethea, and Tracey Willis

regarding all 3 Whistleblower complaints (Ex.5,13,19,23,30,31).

   20. Defendants Hattie provided false information to why she was giving the grant back to

DOJ. (Ex.5,6,15,20,27,30,35,36)

   21. DOJ allowed defendant Hattie Wash to give the grant back with only the support of her

letter (Ex.28) filled with false claims (Ex.5) without providing plaintiff with a copy so he could

or they could validate the content of defendant Hattie’s letter.

   22. Defendants EMAGES and Hattie understood C.L.I.C.K. Services, NFP and plaintiff were

partners/collaborators, and a subcontractor (subaward) of Grant #2018-CY-BX-0025.

(Ex.3,16,24,25, pp. 115-120;31,40)

   23. There have been no discovery processes, no depositions in this litigation pursuant to Rule

26 et seq. and LR56(d). (Ex.29)

   24. Plaintiff provided information, via email, to DOJ employees to substantiate the false



                                             Page 3 of 6
   Case: 1:20-cv-06316 Document #: 49-1 Filed: 03/05/21 Page 4 of 6 PageID #:795




claims and information given to them by defendant Hattie Wash via her letter (Ex.28)

terminating Grant #2018-CY-BX-0025. (Ex.5)

    25. After receiving plaintiff’s Whistleblower Act complaints (Ex. 13), DOJ did not

investigate defendant Hattie Wash’s statements in her letter to them as to why she was

terminating the grant and giving it back to DOJ. (Ex.5,28)

    26. DOJ terminated plaintiff’s employment in violation of the Whistleblower Act of 2013,

amended 2016 et seq. (Ex.5,24,28,30,31,34,35,36,38,40)

    27. DOJ employee’s refusal to investigate plaintiff’s Whistleblower complaints for April 17,

2020, August 29, 2020, and September 13, 2020 was an act of negligence. (Ex.5,13)

    28. DOJ knew defendant Hattie Wash was accused of retaliation via emails from plaintiff’s

protected disclosures. (Ex.12,15,16,29, p.3)

    29. After plaintiff made defendant Hattie Wash aware she was misappropriating funds and/or

committing fraud, defendant Hattie continued to misappropriate the funds of Grant #2018-CY-

BX-0025. (Ex.5,12,16)

    30. The OIG online complaint page does not provide confirmation on a complaint being

filed. (Ex.9)

    31. DOJ received plaintiff’s 1st, 2nd, or 3rd Whistleblower complaints via online and U.S.

mail. (Ex.5,8,13,22,34)

    32. Plaintiff submitted his August 29, 2020 Whistleblower complaint online (Ex.9) and

mailed it to the Office of the OIG (Ex.34), along with his April 17, 2020 Whistleblower

complaints that the OIG did not reference in his letter of October 13, 2020. (Ex.8)

    33. On March 21, 2020 DOJ presented exceptions for all grants during Covid-19 further



                                            Page 4 of 6
   Case: 1:20-cv-06316 Document #: 49-1 Filed: 03/05/21 Page 5 of 6 PageID #:796




negating defendant Hattie’s letter (Ex.28) submitted to DOJ for her false reasoning giving the

grant back. (Ex.5,27,28)

   34. OIG Assistant Inspector General, Mr. O’Neill, received all 3 Whistleblower complaints

via USPS (Ex.34) and via the OIG Hotline. (Ex.8,9)

   35. OIG Assistant Inspector General, Mr. O’Neill, declined to open a Whistleblower

complaint (Ex. 8) and once finished with the investigation, Mr. O’Neill submitted a report to the

agency head and other relevant parties within 180 days of receiving the complaint. (Ex.29, p.4)

   36. OIG Assistant Inspector General, Mr. O’Neill, thoroughly investigated plaintiff’s

Whistleblower Complaints dated April 17, 2020, August 28, 2020, and September 13, 2020 as

stated “We do not believe that you have alleged that you suffered a reprisal in violation of §

4712(a)” in his letter dated October 13, 2020. (Ex.8,13,34)

   37. OIG Assistant Inspector General Mr. O’Neill investigated all protected disclosures under

NDAA, which the employer knew or was reasonably on notice that the whistleblower engaged in

protected activity, that there was an adverse action occurred under NDAA, and a causal

connection between the disclosure and the personnel action happened. (Ex.29, p.2; 13,34)

   38. OIG Assistant Inspector General Mr. O’Neill acknowledges the reasonable belief clause

pursuant to NDAA that an employee need not prove that the matter disclosed actually was

unlawful, gross mismanagement, a gross waste of funds, an abuse of power, or a danger to public

health or safety. (Ex.29, p.3)

   39. A whistleblower need not demonstrate the existence of a retaliatory motive to establish

that protected conduct was a contributing factor in a personnel action. (Ex.29, p.3)

   40. Upon receipt of the OIG’s report, the agency head issued an order either denying relief or



                                            Page 5 of 6
   Case: 1:20-cv-06316 Document #: 49-1 Filed: 03/05/21 Page 6 of 6 PageID #:797




requiring the contractor to take affirmative action to abate the reprisal or reinstate the

whistleblower to the same position with the same terms, conditions, and employment benefits

that the whistleblower held pre-retaliation. (Ex.29, p.4)



Respectfully submitted,



/s/Fred L Nance Jr.
Pro Se Plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                              Page 6 of 6
